Citation Nr: 0943575	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for non-
proliferative diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

This case was remanded by the Board in February 2009 for 
further development and is now ready for disposition. 


FINDING OF FACT

Throughout the rating period on appeal, corrected visual 
acuity has been no worse than 20/40 in the right eye and the 
left eye.


CONCLUSION OF LAW

The criteria for an initial compensable rating for non-
proliferative diabetic retinopathy have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.21, 4.75, 4.76, 
4.84a, Diagnostic Code (DC) 6079 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. § 4.2, 4.41 (2009). An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran asserts that an initial compensable rating is 
warranted for diabetic retinopathy. At the outset, the Board 
observes that service connection for the disability has been 
established effective from November 2005.

The RO considered the Veteran's diabetic retinopathy under DC 
6011 for retinal scars or defects.  The provisions of DC 6011 
allow that damage to the retina may be rated as 10 percent 
disabling if there are localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images. 38 
C.F.R. § 4.84a, DC 6011 (2009).

Eye impairment otherwise is rated on the basis of impairment 
of central visual acuity. The provisions of DCs 6061-6079 
contain the criteria to evaluate impairment of central visual 
acuity. Under those diagnostic codes, the best distant vision 
after the best correction by glasses will be the basis for 
the rating. A noncompensable disability rating is warranted 
for impairment of central visual acuity when vision in both 
eyes is correctable to 20/40. 38 C.F.R. § 4.84a (2009).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079 
(2009).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6077, 6078 
(2009).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on  
examination by specialists. See 38 C.F.R. § 4.75 (2009). 

In this case, a June 2006 VA examination showed the Veteran 
had been diagnosed with diabetes mellitus for one year and 
was treated by diet. He had hypertension but  no glaucoma. He 
had no eye surgeries. He complained of tired eyes. He denied 
ocular pain. The examiner reported that the Veteran's 
corrected vision was 20/20 in both the right and left eye. 
The pertinent diagnosis was mild non-proliferative diabetic 
retinopathy. The examiner stated that the Veteran's loss of 
vision was caused by his refractive error. His loss of 
vision, including cataracts, were not caused by his diabetes 
mellitus, type II. 

An April 2005 VA eye examination report shows that the 
Veteran made no complaints. He had no ocular treatment. He 
had cataracts in both eyes and no ocular pain. He had no 
active retinal diabetic changes in either eye. His corrected 
vision was 20/40 in both eyes. 

Pursuant to the Board's February 2009 remand, the Veteran 
underwent a VA eye examination. He came alone to the 
examination and drove himself. He was noted to have glaucoma 
of both eyes. He had no eye surgery. He denied eye pain. He 
had corrected visual acuity of 20/20 of the right eye and 
20/15 in the left eye. The pertinent diagnosis was mild non-
proliferative diabetic retinopathy at the posterior pole 
caused by diabetes mellitus, type II. He had no clinically 
significant diplopia. The loss of central vision was a result 
of refractive error, and the loss of peripheral vision was 
caused by glaucoma open angle. 

Therefore, based on such findings, none of the Veteran's best 
corrected vision was poor enough to warrant a compensable 
under DCs 6061-6079.  The loss of vision was attributed to 
refractive error, cataracts, and glaucoma; however, 
refractive error is not a disease or injury within the 
meaning of VA legislation (see 38 C.F.R. § 3.303 (b)), and 
glaucoma and cataracts are not service-connected. 

The Board further notes that there is no recent evidence of 
active pathology in the right eye. The evidence of record 
shows that, throughout the rating period on appeal, the 
Veteran's non-proliferative diabetic retinopathy 
symptomatology more nearly approximated the criteria for a 
noncompensable rating and a staged rating is not warranted. 
Therefore, the Board finds that the preponderance of the 
evidence is against a compensable rating for non-
proliferative diabetic retinopathy, at any time during the 
rating period on appeal.

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's diabetic retinopathy-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence or marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Specifically, he has 
not been hospitalized as a result of his non-proliferative 
diabetic neuropathy and he has retired because of age 
eligibility. 

Moreover, the rating criteria reasonably describes his 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and he was afforded VA examinations in 
April 2005, June 2006, and May 2009. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An initial compensable rating for non-proliferative diabetic 
retinopathy is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


